Citation Nr: 0920021	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service 
connection for bilateral hearing loss.

2.	Entitlement to service 
connection for tinnitus.

3.	Entitlement to service 
connection for arthritis of multiple joints, including the 
shoulders, hips, knees and ankles. 

4.	Entitlement to service 
connection for arthritis of the elbows.

5.	Entitlement to service 
connection for arthritis of the hands and wrists.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 
2000.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
St. Louis, Missouri, which granted service connection for 
bilateral pes planus/plantar fasciitis and chalazion of the 
bilateral lower eyelids, and denied additional remaining 
claims for service connection. The Veteran appealed, 
including the initial assigned ratings for the bilateral foot 
and eye disorders. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). Jurisdiction in this case was later 
transferred to the Wilmington, Delaware RO. 

During the pendency of the appeal, in July 2007 the RO 
granted a claim for service connection for anal fissures. The 
Veteran has not appealed from the initial rating or effective 
date, and hence this claim has been resolved. See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997). This decision also 
increased from 10 to 30 percent the rating for a bilateral 
foot disorder effective June 20, 2007, and from 0 to 10 
percent the evaluation for chalazion of the lower eyelids 
from September 5, 2003. In January 2009 correspondence the 
Veteran withdrew from appellate consideration the issues of 
any further increase in rating for these service-connected 
disabilities. 38 C.F.R. § 20.204 (2008).  

The claim for service connection for arthritis initially was 
for a generalized disorder (i.e., shoulders, elbows, hands, 
hips, etc.), not limited to any specific joint areas. Based 
on the current medical evidence the Board has recharacterized 
the issue as arthritis in the joint areas of the bilateral 
elbows, and bilateral hands and wrists as  distinct claims, 
as further development is required pertaining to these 
claims. 

The Board is deciding the claims for service connection for 
bilateral hearing loss, and arthritis of the shoulders, hips 
and lower extremities. The issues of service connection for 
tinnitus, and arthritis of the elbows, hands and wrists are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have bilateral hearing 
loss within the regulatory definition of a disability for VA 
purposes.

2.	The Veteran does not currently have arthritis of 
multiple joints, consisting of the shoulders, hips, knees and 
ankles. 


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).

2.	The criteria for the establishment of service connection 
for arthritis of multiple joints, including the shoulders, 
hips, knees and ankles are not met. 38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through February 2004 VCAA 
notice correspondence. The October 2007 Statement of the Case 
(SOC) and July 2008 supplemental SOC (SSOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a March 2006 supplemental 
letter provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letter met this standard in that it preceded 
issuance of the May 2004 rating decision on appeal.     

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), service personnel records, and extensive 
records pertaining to treatment post-service at military 
medical facilities.                 The Veteran has undergone 
several VA Compensation and Pension examinations. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

In support of his claims, the Veteran has provided several 
personal statements. While an April 2009 hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board was scheduled, 
the Veteran did not appear. As he has not requested 
rescheduling of the hearing, his prior hearing request is 
deemed withdrawn. 38 C.F.R. § 20.704(d). 

There is no indication of any additional evidence or 
information that has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.


Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as hearing loss (as an organic 
disorder of the nervous system) and arthritis, will be 
presumed to have been incurred in service, i.e., without 
medical evidence establishing a causal relationship to 
service, if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b). 

Bilateral Hearing Loss

Because the competent medical evidence demonstrates that the 
Veteran does not currently have bilateral hearing loss as 
defined by VA for compensation purposes under applicable 
regulations, the Board is denying this claim on appeal.

Service treatment history indicates the Veteran underwent an 
initial reference audiogram in October 1971, and on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
5
5
0

An October 1983 in-service treatment record indicates the 
Veteran complained of sudden loss of hearing in his right ear 
since the previous day. Objective evaluation revealed that 
the right ear was cerumen impacted, and after treating this 
condition the Veteran's symptoms resolved. 

The Veteran underwent routine monitoring of auditory acuity 
in his capacity as an Air Force pilot. Several additional 
audiological studies were later completed. One study that is 
representative of various audiograms completed during the 
1980s is a June 1985 audiogram, on which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
5
0

Subsequent audiograms include a June 1999 evaluation. The 
report provided reference to routine exposure to hazardous 
noise levels. The audiogram indicated pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
25
LEFT
10
5
20
25
20

The Veteran remained at a hearing loss designation of H1 
(i.e., without any physical limitation noted). The 
corresponding report of a June 1999 hearing conservation 
examination indicates the Veteran reported having some 
difficulty in hearing in situations involving warning bells 
or sirens and in noisy rooms. A clinical examination of the 
inner, middle and outer ears was normal. 

The report of a May 2000 separation audiogram indicated as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
0
10
10
25
10

The Veteran underwent a VA audiological examination in June 
2007, on which the examiner noted upon review of the claims 
file that the Veteran's October 1971 enlistment audiogram 
showed hearing sensitivity within normal limits in both ears. 
By his May 2000 separate audiogram there was a mild hearing 
loss at 6000 Hz in the left ear, and the thresholds at 4000 
Hz had shifted downward by 15 decibels in the right ear and 
10 decibels in the left ear. The examiner considered that 10 
decibel reading in the left ear somewhat of an aberration in 
that audiograms taken in 1997, 1998 and 1999 all showed 
threshold readings of at least 20 decibels at 4000 Hz in both 
ears. The Veteran reported having had progressive hearing 
loss in both ears since the late 1980s, and described the 
situation of greatest difficulty hearing when in groups or 
when background noise was present. His occupational history 
during service was as an aircrew member and Inspector General 
for aircraft maintenance. The Veteran reported occupational 
noise exposure from having been an aircraft crew member from 
1971 to 1989, and on several other occasions having been in 
close proximity to various types of aircraft, and having 
sustained acoustic trauma while present at the firing range. 

On audiological evaluation pure tone thresholds consisted of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
5
5
20
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear. Tympanometry indicated normal middle ear 
pressure and compliance in both ears. Acoustic reflexes were 
present at normal levels in both ears. Reflex findings were 
in good agreement with the pure-tone audiogram. The diagnosis 
was bilateral hearing loss, which the examiner indicated 
would not be considered disabling under VA regulations. The 
VA examiner did further indicate that the hearing loss that 
was manifested at least as likely as not was a result of 
military service, since the audiometric findings from service 
strongly implicated noise exposure as the cause.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(2008).

The Veteran does not have a hearing loss disability as that 
term is defined by VA and as promulgated by law. Based on the 
June 2007 VA audiological examination test results, the 
standard for hearing loss recognized as a disability for VA 
compensation purposes pertaining to either ear has not been 
met. There is no other indication of clinical data, including 
audiometric test results or speech recognition scores, which 
meets the objective requirements of 38 C.F.R. § 3.385 that 
define a current hearing loss disability. 

The initial criterion to establish entitlement to service 
connection is competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), 
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hicks 
v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992). See also Degemetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997). Absent evidence of a present 
disability a valid claim for service connection cannot be 
established. See 
Hickson, 12 Vet. App. at 253. Since a current qualifying 
disability has not been established, there is no requirement 
to further consider whether there is medical evidence of a 
causal link between the disorder claimed and the Veteran's 
service. 

While the June 2007 VA examiner noted a nexus between such 
hearing impairment as existed, the Board must apply the 
relevant law (here 38 C.F.R. § 3.385) which  mandates a 
finding of no current disability - the issue of causation is 
not dispositive in considering this claim. 

For these reasons, the Board is denying the claim on appeal 
for service connection for bilateral hearing loss. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Arthritis of Multiple Joints 

The Veteran contends that during active service, he developed 
arthritis in several joint areas inclusive of the shoulders, 
hips, knees and ankles. The VA medical examinations of record 
have been repeatedly negative for the presence of this 
claimed disorder. On the basis stated below, the Board finds 
that these examination findings represent the most probative 
evidence concerning the question of the proper diagnosis of a 
current disability, and is therefore denying this claim on 
appeal. 

The service treatment records reflect various instances of 
complaints of and treatment for joint pain. In particular, an 
April 1988 orthopedic consultation indicates the Veteran 
reported knee pain during recreational running activities.         
The assessment was a history of traumatic arthritis secondary 
to overuse.                 A December 1998 treatment record 
notes the Veteran's reported history of swollen joints with 
intermittent pain and stiffness lasting up to a week, which 
occurred several times a year. The physician assessed rule 
out osteoarthritis or rheumatoid arthritis. On an October 
1999 consultation the Veteran reported continuing to have 
exercise joint pain, and the assessment was arthritis.

On the May 2000 report of a medical assessment in connection 
with his separation examination the Veteran indicated that 
during active duty he had experienced recurrent joint pain, 
for which the remedy was usually the use of an over-the-
counter pain reliever. He described having had joint pain and 
swelling in the hips, ankles, knees and feet. 

The report of a May 2000 VA examination completed 
approximately two months prior to the Veteran's separation 
from service, indicates that on review of the musculoskeletal 
system the Veteran reported having had discomfort in the 
hips, knees, ankles and feet diagnosed in the mid-1980s. He 
stated he was initially advised to stop his own running and 
exercise regimen for one year and gradually allowed to 
increase his activity level, and that he took over-the-
counter pain relievers. His primary complaints included 
discomfort of the hips, ankles, and feet. 

On physical evaluation, examination of the upper extremity 
joints revealed the absence of swelling and deformity of the 
shoulders, elbows and wrists. Examination of the hands 
revealed the absence of thenar, hypothenar and interosseous 
muscle atrophy. Abduction and adduction of the fingers, and 
movement of the thumbs were normal. 

However, examination of the lower extremity joints revealed 
the absence of swelling and deformity. Range of motion was 
normal. Examination of the feet revealed the absence of 
deformity, and range of motion was normal. Neurologically 
motor status, coordination and reflexes were normal, and the 
sensory system included normal touch, position, and vibration 
sense.

The diagnosis was in part, "discomfort" of the lower 
extremity joints, including hips, knees, ankles and feet, 
with normal range of motion. The examiner further indicated 
that the upper extremity joints were normal, with normal 
range of motion. In the lower extremities there was normal 
range of motion, and absence of muscle atrophy or joint 
swelling. The examiner stated that no further evaluation was 
required.

Records of the Veteran's post-service evaluation and 
treatment at military medical facilities include an August 
2001 annual physical during which he reported having had 
arthritis in the knees, hips, hands and feet. The Veteran 
indicated continuing use of pain relief medication. The 
assessment was a history of arthritis, with mild impairment 
due to discomfort. A December 2002 consultation indicates 
that the Veteran reported occasional swelling of the hands 
and knuckles. The assessment was osteoarthritis. 

Upon a March 2004 VA re-examination by the same physician as 
previously, the Veteran described a history of flatfeet, and 
also problems with the neck, mid and lower back. He stated 
that in the mid-1980s he began to have pain in multiple 
joints. At that time he was running 3 to 5 miles a day and 
performing 200 pushups a day. The Veteran began to have pain 
in the shoulders primarily in the left shoulder as compared 
to the right shoulder. He initially used pain relief 
medication but when symptoms persisted, he was sent for 
physical therapy and underwent application of heat and 
ultrasound treatment. He continued to complain of pain in 
both shoulders, aggravated by lifting and carrying motions. 
There was no specific problem with the elbows. The Veteran 
described having pain in both wrists, and did not recall 
whether he had x-rays of this area. He also complained of 
pain in the fingers and thumbs. He further reported pain in 
both hips although he did not recall a specific precipitating 
injury, and described having pain in both knees and ankles. 

A physical examination of the musculoskeletal system revealed 
there was no swelling and deformity of the shoulders, and no 
tenderness noted on palpation. Range of motion consisted of 
forward flexion 0 to 180 degrees, abduction 0 to 180 degrees, 
adduction 0 to 30 degrees, internal rotation 0 to 90 degrees, 
external rotation 0 to 90 degrees, all completed without 
pain. Examination of the elbows revealed the absence of 
swelling and deformity, flexion 0 to 145 degrees, extension 
to 0 degrees, supination to 85 degrees, and pronation to 80 
degrees, without pain. Examination of the wrists revealed the 
absence of swelling and deformity, dorsiflexion 0 to 70 
degrees, palmar flexion 0 to 80 degrees, radial deviation 0 
to 20 degrees, ulnar deviation 0 to 45 degrees, without pain. 
Examination of the hands revealed the absence of thenar, 
hypothenar and intraosseous muscle atrophy, and that 
abduction and adduction of the fingers and thumbs were 
normal. Opponens movements were normal. Metacarpophalangeal 
(MCP), proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints exhibited normal range of 
motion. Motor strength of the upper extremity joints was 5/5, 
grip strength in both hands was 4/4. 

On evaluation of the hips there was no swelling or deformity, 
and no tenderness on palpation. Forward flexion was 0 to 125 
degrees, backward extension was 0 to 30 degrees, internal 
rotation was 0 to 40 degrees, external rotation was 0 to 60 
degrees, abduction was 0 to 45 degrees, and adduction was 0 
to 25 degrees, without pain. The knees were absent swelling 
and deformity, and demonstrated full painless flexion 0 to 
150 degrees. Examination of the ankles revealed no swelling 
or deformity, and dorsiflexion 0 to 20 degrees, plantar 
flexion 0 to 45 degrees, without pain. 

The diagnosis was in part pain in multiple upper and lower 
extremity joints, with normal range of motion, no 
restriction, and no deformity noted. The examiner indicated 
that the Veteran's medical records had been thoroughly 
reviewed and information abstracted in the preparation of the 
VA examination report. The VA examiner reported specifically 
as to arthritis that the Veteran had normal range of motion 
without deformity, and no further evaluation was considered 
required. 

Additional post-service medical records from a military 
hospital indicate on an August 2004 annual physical a 
generalized assessment of arthritis, under adequate control 
through medication. A December 2004 consultation again noted 
complaints of arthritis in multiple joints. In January 2005 
the Veteran obtained a referral for treatment at a private 
rheumatology clinic, which revealed that the Veteran remained 
concerned as to joint pains in the hands and wrists, with 
occasional swelling, especially at the level of the PIP 
joints. There was occasional on and off pain in both hips and 
both knees, as well as the ankles and dorsum of the feet. 
Objectively, there was mild tenderness over the DIP and PIP 
joints. There was no significant decrease in range of motion 
or evidence of synovitis. There was mild crepitation over the 
left shoulder and both knees. The physician's assessment was 
that the Veteran's symptoms were most likely related to 
osteoarthritis, in particular the tenderness over the DIP and 
PIP joints. Further testing was recommended including a 
rheumatoid factor test and x-ray of the hands and wrists. 

On follow-up evaluation with this outside treatment provider, 
the physician indicated test results showed a rheumatoid 
factor which was negative, a sedimentation rate which was 2, 
an ANA which was less that 1:80, a C-reactive protein which 
was 0.8, and an anti-CCP antibody which was negative. An x-
ray examination of the hands and wrists did not demonstrate 
any type of inflammatory arthritic changes. 

The physician's conclusion was that he did not find any 
evidence of an inflammatory arthritis. It was recommended 
that the Veteran continue taking medication and a course of 
physical therapy. A prescription was given for a course of 
physical therapy and occupational therapy for the entire 
body, for generalized osteoarthritis. A February 2005 
physical therapy report notes continued complaints of joint 
pain. An x-ray of the hands was negative. The assessment was 
polyarthritis. 

Additional records from a military base hospital indicate 
that in April 2005 the Veteran had new onset of acute low 
back pain after having sustained a back injury lifting a 
heavy object. Pain medication was prescribed and an x-ray 
recommended.  A follow up report two-weeks later indicates 
that his condition had improved since having been evaluated 
for back spasms, and that he could gradually return to a 
normal level of physical activity. In October 2005, the 
Veteran was evaluated for onset of bilateral elbow pain. 
There was normal range of motion with pain at full flexion, 
and tenderness on palpation. The assessment was bilateral 
medial and lateral epicondylitis.

After comprehensively reviewing these findings, the competent 
and probative evidence of record establishes that as to the 
claimed arthritis of multiple joints, this disorder is not 
shown to have manifested in the joint areas of the bilateral 
shoulders, hips, knees and ankles. The Board has evaluated 
the medical evidence in its entirety in determining whether 
arthritis is established to have been present in each of 
these identified areas. In matters requiring medical judgment 
alone the Board may not offer an independent conclusion, and 
must request a VA medical examination and opinion. See 
generally, Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

However, in the present case there have been VA examinations 
in May 2000 and again in March 2004. These examination 
findings indicated the nature and extent of any orthopedic 
disability involving the affected joint areas. The consistent 
clinical information and medical conclusions stated upon VA 
examination in both instances was that the joint areas of the 
bilateral shoulders, hips, knees and ankles, were essentially 
asymptomatic. The Veteran retained normal and pain free range 
of motion, and had no visible symptoms or functional 
limitations of these joints. 

The May 2000 VA examination noted there was pain and 
discomfort apparent in several upper and lower extremity 
joints, however, this factor in itself does not present 
objective evidence of a disability for VA purposes.  See  
e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benetiz v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 
On examination again in March 2004 a thorough physical 
evaluation did not provide indication of other pertinent 
symptomatology.  



In comparison there are various records of post-service 
outpatient treatment which  noted the impression of 
polyarthritis, including in the identified joint areas. 
In review of these records, on some instances the diagnosis 
of arthritis was stated as "history of arthritis" or was 
otherwise primarily based on the Veteran's own report, which 
by itself would not substantiate a current medical diagnosis. 
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information simply recorded by a medical examiner, 
unenhanced by additional comment by that examiner, does not 
on its own constitute competent medical evidence). Where 
there was concurrence by the evaluating treatment provider 
that arthritis was a likely diagnosis, the supporting medical 
findings in each case were significantly limited when 
compared to the more detailed findings from the above VA 
examinations, i.e., not inclusive of range of motion studies, 
or review of individual joint areas. 

The more comprehensive VA examination findings are more 
probative. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). To the 
extent that outpatient records between mid-2000 and 2004 
showed that one or more treatment providers  suspected 
arthritis, the complete absence of any joint abnormalities on 
the March 2004 VA examination indicates that such disorder in 
fact did not manifest. As a general matter, as well, a 
medical diagnosis of degenerative or traumatic arthritis 
requires that there is x-ray evidence of bone changes. See VA 
Adjudication Procedure Manual, Part III.iv.4.A.5.e (Dec. 13, 
2005). This is not shown at any point, and the VA examiner 
stated that based on the limited indication of any 
symptomatology that further evaluation for diagnostic 
purposes was not necessary. 

Additional diagnostic studies that a private physician 
completed in January 2005 pertaining to rheumatoid arthritis 
also ruled out inflammatory arthritis as a likely diagnosis. 

The competent evidence does not demonstrate a current 
disability of arthritis of the shoulders, hips, knees or 
ankles. As indicated, medical evidence of a present diagnosed 
disability is a necessary condition for a valid claim for 
service connection. See Moore, 21 Vet. App. at 215; Hicks, 12 
Vet. App. at 89. See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C. § 1110 
(formerly § 310)"). Moreover, under applicable law, a 
"disability" is generally defined as "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1. See, too, Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (citing with approval VA's definition 
of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)). It follows that absent 
evidence of the disorder claimed of arthritis as underlying 
the Veteran's identified source of joint discomfort, this 
manifestation in and of itself would not meet the definition 
of a qualifying disability. 

The Board has considered the Veteran's own assertions in the 
adjudication of this claim; however, as a layperson without a 
medical background and training his statement on a medical 
matter, in this case on the subject of the proper diagnosis 
of the disorder claimed, cannot be dispositive and requires 
consistent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Accordingly, the Board is denying the claim on appeal for 
service connection for arthritis of multiple joints, 
comprising the shoulders, hips, knees and ankles. Since the 
preponderance of the evidence is unfavorable on this claim, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for arthritis of multiple joints, 
including the shoulders, hips, knees and ankles, is denied. 



REMAND

The Board is remanding the remaining claims on appeal for 
another opinion on the cause of the Veteran's tinnitus, and a 
medical records inquiry as to claimed arthritis of the 
bilateral elbows, hands and wrists. 

Pertaining to the claim for service connection for tinnitus, 
the June 2007 VA audiology examination noted that the Veteran 
reported having tinnitus on evaluation in 1996, 1997 and at 
separation from service in 2000. During the examination the 
Veteran complained of occasional ringing tinnitus that 
occurred in only one ear at a time, lasting only about 10 to 
15 seconds since the late 1980s.  He described a history of 
noise exposure from having been an aircraft crew member from 
1971 to 1989, and from proximity to various types of aircraft 
as an Inspector General for aircraft maintenance on or near 
the flight line from 1989 to 2000.  He indicated that he had 
used hearing protection during these time periods.           
T

he Veteran also described noise exposure from having been 
present at the firing range, again with access to hearing 
protection devices. The VA examiner diagnosed tinnitus, but 
indicated that it was less likely than not caused by or the 
result of service. The stated rationale was that "despite 
the fact that the Veteran did report tinnitus during military 
service, the tinnitus reported now is most likely a normal 
occurrence." 

There are several factors which are taken into account when 
reviewing the weight that may be assigned to medical opinion 
evidence, and in this instance a thorough rationale for the 
conclusion expressed is not present to a degree that would 
warrant assigning probative value. See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (recognizing that the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion"). 

The opinion offered above does not purport to explain why the 
Veteran's tinnitus was a "normal" occurrence as opposed to 
one with at least a possible link to his service. The 
diagnosis of tinnitus in itself suggests that the Veteran's 
condition was not entirely normal, and that there is an 
objective disorder present with either a service-related or 
nonservice-connected etiology.   The Board is therefore 
requesting that another VA examination is provided as to this 
claim. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

On the claim for arthritis of the bilateral elbows, hands and 
wrists, further development is required to obtain any more 
recent available outpatient treatment records. An October 
2005 physician's report from a military facility indicates 
the Veteran had bilateral elbow pain, with tenderness to 
palpation at the surrounding musculature. The assessment was 
bilateral medial and lateral epicondylitis. There is no 
subsequent later record on file to determine what the 
disposition was on follow-up evaluation. Nor is this 
treatment instance similar to those indicated previously 
where the Veteran was initially diagnosed with arthritis, and 
VA examination soon thereafter ruled out the likelihood of a 
related disorder. Thus, more recent outpatient records should 
be obtained. 

In addition, the Veteran in his May 2005 Notice of 
Disagreement (NOD) described having had continuing bilateral 
hand and wrist pain even following a course of physical and 
occupational therapy in 2005, and stated that he anticipated 
undergoing another rheumatologist evaluation and obtaining 
treatment for his joints and diminished left hand strength. 
This indicates the presence of still further relevant medical 
records. Consequently, the RO/AMC should take necessary 
measures to acquire all of the Veteran's post-service 
outpatient treatment records from military medical facilities 
dated since October 2005. See also 38 C.F.R. 
§ 3.159(c)(1) (VA will undertake reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency). 

In order to resolve the status of the claimed disabilities of 
arthritis involving the bilateral elbows, hands and wrists, 
the Veteran should also undergo another VA orthopedic 
examination pertaining to these joint areas to determine 
whether the claimed disorders have manifested, and if so are 
attributable to service.

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC will contact the records 
management office of the 436th Medical 
Group, Dover Air Force Base, and request 
copies of all records of outpatient 
treatment for the Veteran. In requesting 
these records, the RO/AMC must follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.	The RO/AMC will then schedule the 
Veteran for a medical examination with a 
VA otolaryngologist to determine whether 
his tinnitus was incurred or aggravated 
during service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

In all conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of the evidence of record.               
The examiner must provide an opinion 
as to whether the Veteran's current 
diagnosed tinnitus is etiologically 
related to service, based on 
consideration of both objective 
service records  and the Veteran's 
own competent assertions of          
in-service noise exposure from 
continuous proximity to military 
aircraft. In providing the requested 
opinion, the examiner should note his 
consideration of the June 2007 VA 
audiologist's examination report.

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.

3.	The RO/AMC will schedule the Veteran 
for a medical examination with a VA 
orthopedist to determine whether he has 
arthritis of the bilateral elbows, hands 
and wrists which is due to his service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, including x-rays 
of the joint areas of the bilateral 
upper extremities, and any indicated 
consultations must be scheduled.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.               
The examiner must initially indicate 
whether the Veteran has arthritis of 
the bilateral elbows, hands and 
wrists, and in providing the 
diagnosis state the specific joints 
affected and the form of any 
arthritis manifested including 
whether degenerative, traumatic or 
rheumatoid arthritis. The examiner 
must then provide an opinion as to 
whether each of the diagnosed 
disabilities is etiologically related 
to the Veteran's service, including 
based on service treatment records 
that show evaluation and treatment 
for joint pain.  

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for tinnitus, and for 
arthritis of the bilateral elbows, hands 
and wrists.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (if the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal             
are not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claims. 
The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





 Department of Veterans Affairs


